Citation Nr: 0816954
Decision Date: 05/22/08	Archive Date: 06/26/08

Citation Nr: 0816954	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-31 199	)	DATE MAY 22 2008
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for coronary 
heart disease with a history of congestive heart failure 
associated with hypertension, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from October 1966 
to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO, in pertinent 
part, denied the issue of entitlement to a disability rating 
greater than 30% for the service-connected coronary heart 
disease with a history of congestive heart failure associated 
with hypertension.  

Following receipt of notification of the July 2004 decision, 
the veteran perfected a timely appeal with respect to the 
denial of his increased rating claim.  In September 2007, the 
Board denied this issue.  

As will be discussed herein, the Board is vacating its 
September 2007 decision and remanding the veteran's increased 
rating claim for due process requirements and further 
evidentiary development.  VA will notify the veteran if 
further action is required.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2007).  

In October 2007 in the present case, the veteran filed a 
motion to vacate the Board's September 2007 denial of his 
increased rating claim.  In April 2007, the veteran discussed 
recent heart treatment that he had received.  No attempt was 
made to obtain reports of such medical care prior to the 
Board's September 2007 decision.  

Accordingly, the September 21, 2007 Board decision that 
denied a disability rating greater than 30% for the 
service-connected coronary heart disease with a history of 
congestive heart failure associated with hypertension is 
vacated.  


REMAND

In May 2006, the veteran was scheduled to present testimony 
at a personal hearing conducted via videoconferencing before 
a Veterans Law Judge (VLJ) at the Board.  The veteran 
maintains that, although he reported for this hearing, the 
hearing could not be held due to malfunctioning of video 
equipment.  While there is no indication in the claims folder 
that the equipment malfunctioned, the Board will afford the 
veteran another opportunity to appear at a hearing.  

Further, on a VA Form 21-4142, Authorization And Consent To 
Release Information To the Department Of Veterans Affairs 
(VA) (Form 21-4142), which was received at the RO in April 
2007, the veteran authorized VA to procure records of heart 
treatment (including a cardiovascular procedure) that he had 
received from a private physician in February 2007.  No 
attempt has been made to obtain these medical reports.  

Most recently, the United States Court of Appeals for 
Veterans Claims (Court) set forth specific VCAA notification 
requirements for increased rating claims.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  As the VCAA notice letters 
furnished to the veteran in December 2003, April 2004, and 
March 2005 in the present case do not comply with the Court's 
holding in Vazquez-Flores, a corrective VCAA notification 
letter should be issued to him on remand.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

1.  The veteran should be provided with 
VCAA notice, in compliance with the 
requirements set forth in Vazquez-
Flores v. Peak, 22 Vet. App. 37 (2008).  
Specifically, the notice should advise 
the veteran that, to substantiate his 
increased rating claim for his 
service-connected coronary heart 
disease with a history of congestive 
heart failure associated with 
hypertension, he must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening or an 
increase in severity of the pertinent 
disability, and the effect that the 
worsening has on his employment and 
daily life.  

In addition, the RO should provide 
examples of the types of medical and 
lay evidence that the veteran may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

The veteran should be afforded a copy 
of the applicable criteria needed for 
increased (higher) evaluations under 
the applicable Diagnostic Codes for 
rating the service-connected coronary 
heart disease with a history of 
congestive heart failure associated 
with hypertension on appeal.  

The veteran should also be advised that, 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  

2.  After obtaining updated appropriate 
release of information forms, the RO 
should procure copies of records of 
cardiovascular treatment that the veteran 
received from Dr. Lee E. Faulkner in 
Memphis, Tennessee in February 2007 and a 
copy of the report of cardiac 
catheterization that the veteran 
underwent at the St. Francis Hospital in 
February 2007.  All such available 
records should be associated with the 
claims folder.  

3.  Thereafter, the RO should re-
adjudicate the issue of entitlement to a 
disability rating greater than 30% for 
the service-connected coronary heart 
disease with a history of congestive 
heart failure associated with 
hypertension.  If the decision remains in 
any way adverse to the veteran, he should 
be scheduled for a videoconference 
hearing at the RO before a VLJ.  
Following any videoconference hearing 
that may be conducted, the claims file 
should be returned to the Board for 
appellate review.  

If the decision remains in any way 
adverse to the veteran, and he withdraws 
his request for a videoconference hearing 
or fails to report for any scheduled 
videoconference hearing, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

Citation Nr: 0729895	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-31 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease with a history of congestive heart failure, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that continued the veteran's evaluation 
for his service connected coronary artery disease with a 
history of congestive heart failure at a 30 percent 
evaluation.  This appeal was remanded in February 2006 for 
further development and now returns again before the Board.


FINDINGS OF FACT

The veteran's coronary artery disease with a history of 
congestive heart failure is currently manifested by 
symptomatology productive of no lower than 5-7 metabolic 
equivalents) METs , and no lower ejection fraction than 55 
percent.


CONCLUSION OF LAW

The criteria for an increased evaluation, for the veteran's 
service connected coronary artery disease with a history of 
congestive heart failure, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated December 2003, April 2004, June 2004, 
and March 2005, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claim for increased rating; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been medically evaluated in conjunction with his 
claim.  The duties to notify and assist have been met.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected atherosclerotic heart 
disease/coronary artery disease is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7005 (2007).  This code provides that arteriosclerotic heart 
disease with documented coronary artery disease resulting in 
chronic congestive heart failure, or; a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction of less than 30 percent warrants a 100 percent 
evaluation.  More than one episode of acute congestive heart 
failure in the past year; or a workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent 
warrants a 60 percent evaluation.  A workload of greater than 
5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or evidence of 
cardiac hypertrophy or dilatation on electrocardiogram or 
echocardiogram, or X- ray warrants a 30 percent evaluation.  
A workload of greater than 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or continuous medication required warrants a rating 
of 10 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 
(2007).

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher evaluation, for the veteran's 
service connected coronary artery disease with a history of 
congestive heart failure, have not been met.  In this regard, 
to warrant the next higher evaluation of 60 percent, the 
veteran would have to be found to have either more than one 
episode of acute congestive heart failure in the past year, 
or a workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  At no time has the evidence of 
record shown that the veteran has met this criteria.  Two 
separate private medical reports dated September 2003 showed 
ejection fractures of 55 and 61 percent.  A private November 
2003 catheterization report noted an ejection fraction of 70 
percent.  The report of a private January 2004 stress test 
noted that the veteran was able to exercise to 85 percent of 
his predicted heart response at 7 METs, and was found to have 
a normal ejection fracture.  A VA examination report of March 
2005 noted an ejection fraction of 60 to 65 percent.  The 
veteran's METs were estimated to be 5-7.  A July 2003 report 
of VA examination indicated that the veteran's estimated 
ejection fraction was 65 percent, and estimated METs were 
approximately 7.  

Considering the overall evidence, the veteran's ejection 
fraction has never been found to be lower than 55 percent, 
and has generally been found to be higher than that, and the 
veteran's METs have never been found lower than 5-7, and has 
generally been estimated to be 7, the majority of the time.  
Therefore, the Board finds that the criteria for an increased 
evaluation for the veteran's service connected coronary 
artery disease with a history of congestive heart failure 
have not been met, and the preponderance of the evidence is 
against this claim.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  In this case, the evidence of 
record does not indicate the veteran is frequently 
hospitalized for his coronary artery disease and there is no 
claim or objective evidence of marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6-96.


ORDER

Entitlement to an increased rating for coronary artery 
disease with a history of congestive heart failure, currently 
evaluated as 30 percent disabling, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



